
	
		I
		112th CONGRESS
		1st Session
		H. R. 1448
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Ms. Baldwin (for
			 herself, Mr. Connolly of Virginia,
			 Mr. Johnson of Georgia,
			 Mr. Loebsack,
			 Mrs. Maloney,
			 Mr. Moran,
			 Mr. Nadler,
			 Ms. Schakowsky, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Oversight and Government
			 Reform, and Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act with respect to
		  eating disorders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Response to Eliminate Eating
			 Disorders Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definition.
				Title I—Research
				Sec. 101. Activities to improve eating disorder-related
				research and funding.
				Sec. 102. Eating disorders surveillance and research
				program.
				Title II—Education and Prevention
				Sec. 201. Study of mandatory BMI reporting in
				school.
				Sec. 202. Training and education.
				Sec. 203. Health professional education and
				training.
				Sec. 204. Education and training for all health
				professionals.
				Sec. 205. Education and training for school and higher
				education professionals.
				Sec. 206. Eating disorder research and report.
				Sec. 207. Public service announcements.
				Sec. 208. Sense of Congress.
				Title III—Treatment
				Sec. 301. Coverage for treatment for eating disorders under
				group health plans, individual health insurance coverage, and
				FEHBP.
				Title IV—Improving availability and access to
				treatment
				Sec. 401. Medicaid coverage for eating disorder treatment
				services.
				Sec. 402. Grants to support patient advocacy.
			
		3.FindingsThe Congress finds as follows:
			(1)Risk of death
			 among individuals with anorexia nervosa is 11 times greater than their same age
			 peers without anorexia.
			(2)Health
			 consequences such as osteoporosis (brittle bones), gastrointestinal
			 complications, and dental problems are significant health and financial burdens
			 throughout life.
			(3)An estimated 5,000,000 to 10,000,000 women
			 and girls and 1,000,000 men and boys suffer from eating disorders, including
			 anorexia nervosa, bulimia nervosa, and eating disorders not otherwise specified
			 (EDNOS) (including binge eating disorder). The lifetime prevalence of all
			 eating disorders in America is 0.6 to 4.5 percent.
			(4)Anorexia nervosa
			 is an eating disorder characterized by self-starvation and excessive weight
			 loss. An estimated 0.9 percent of American women and 0.3 percent of American
			 men will suffer from anorexia nervosa in their lifetime.
			(5)Anorexia nervosa
			 is associated with serious health consequences including heart failure, kidney
			 failure, osteoporosis, and death.
			(6)Bulimia nervosa is
			 an eating disorder characterized by excessive food consumption followed by
			 inappropriate compensatory behaviors, such as self-induced vomiting, misuse of
			 laxatives, fasting, or excessive exercise. An estimated 1.5 percent of American
			 women and 0.5 percent of American men will suffer from this disorder in their
			 lifetime.
			(7)Bulimia nervosa is
			 associated with cardiac, gastrointestinal, and dental problems including
			 irregular heartbeats, gastric rupture, peptic ulcer, tooth decay, and
			 death.
			(8)Binge eating
			 disorder is characterized by frequent episodes of uncontrolled overeating.
			 Binge eating disorder is common: an estimated 3.5 percent of American women and
			 2.0 percent of American men will suffer from this disorder in their
			 lifetime.
			(9)Binge eating is
			 associated with obesity, heart disease, gall bladder disease, and
			 diabetes.
			(10)Many more suffer
			 from some, but not all, of the symptoms of anorexia nervosa, bulimia nervosa,
			 or binge eating disorder, which is referred to as eating disorders not
			 otherwise specified (EDNOS). Between 4 percent and 20 percent of young women
			 practice unhealthy patterns of dieting, purging, and binge eating.
			(11)Eating disorders
			 are more common in women, but they do occur in men. Rates of binge eating
			 disorder are similar in females and males.
			(12)Eating disorders usually appear in
			 adolescence and are associated with substantial psychological problems,
			 including depression, substance abuse, and suicide. Eating disorders also
			 develop in younger children and adults, compromising health and daily
			 functioning. For children 12 years of age and younger, hospitalizations for
			 eating disorders increased by 119 percent between 1999 and 2006.
			(13)Eating disorders are found across races,
			 ethnicities, and socioeconomic groups in the United States. White females are
			 more likely to suffer from anorexia, while African-American girls are
			 especially vulnerable to developing eating disorders that involve binge eating.
			 Body dissatisfaction in young girls has been shown in White, African-American,
			 Hispanic, and Asian girls.
			4.DefinitionIn this Act, the term eating
			 disorder includes anorexia nervosa, bulimia nervosa, and eating
			 disorders not otherwise specified (EDNOS) (including binge eating disorder), as
			 defined in the fourth edition of Diagnostic and Statistical Manual of
			 Mental Disorders or, if applicable, the most recent successor
			 edition.
		IResearch
			101.Activities to
			 improve eating disorder-related research and fundingTitle IV of the Public Health Service Act
			 (42 U.S.C. 281 et seq.) is amended by adding at the end the following:
				
					JEating
				disorder-related activities
						499A.Authority of
				the director of the national institutes of health relating to eating
				disorders
							(a)Identifying
				total expenditures on eating disordersThe Director of NIH, in
				coordination with the National Institute of Mental Health, the Office of
				Research on Women’s Health, and other institutes of the National Institutes of
				Health, shall identify the total amount of expenditures, both intramural and
				extramural, by the National Institutes of Health for eating disorders for each
				of fiscal years 2009 and 2010.
							(b)Budget for
				eating disorders research and coordination of activities and
				programsThe Director of NIH, based on the strategic plan
				developed under subsection (c), shall—
								(1)develop and
				oversee the implementation of a scientifically justified budget for research on
				eating disorders at the National Institutes of Health;
								(2)coordinate all
				research activities and programs on eating disorders at the institutes,
				centers, and divisions of the National Institutes of Health; and
								(3)evaluate all such
				activities and programs.
								(c)Strategic plan
				for eating disorders research
								(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, the Director of NIH shall develop, in consultation with leading
				eating disorder researchers, and oversee the implementation of a comprehensive,
				long-range plan for the conduct and support of research on eating disorders by
				the institutes, centers, and divisions of the National Institutes of
				Health.
								(2)RequirementsThe
				plan developed under paragraph (1) shall—
									(A)be updated on an
				annual basis;
									(B)identify critical
				scientific questions related to eating disorders and establish priorities among
				such questions;
									(C)based on the
				priorities established under subparagraph (B), specify the short- and
				long-range objectives to be achieved, and estimate the resources needed to
				achieve these objectives;
									(D)evaluate the
				sufficiency of existing research programs on eating disorders to meet the
				objectives specified under subparagraph (C), and establish objectives,
				timelines, and criteria for evaluating future research programs;
									(E)be coordinated
				with the activities of the Centers of Excellence receiving funds under section
				499B(b); and
									(F)make
				recommendations for changes to existing research programs on eating
				disorders.
									(d)Budgetary
				authority
								(1)In
				generalThe Director of NIH shall—
									(A)in accordance with
				the strategic plan developed under subsection (c), annually prepare and submit
				to Congress a scientifically justified budget estimate for research on eating
				disorders to be conducted within the agencies of the National Institutes of
				Health, which shall include the amount of funds that will be required
				for—
										(i)the continued
				funding of ongoing discretionary program initiatives at the institutes,
				centers, and divisions of the National Institutes of Health; and
										(ii)the funding of
				new and complementary program initiatives; and
										(B)receive all
				research funds for eating disorders described in subparagraph (A), and allocate
				those funds to the institutes, centers, and divisions of the National
				Institutes of Health.
									(2)Effective
				dateParagraph (1)(B) shall become effective in the fiscal year
				following the submission of the first eating disorder budget described in
				paragraph (1)(A).
								(e)Evaluation and
				report
								(1)EvaluationThe
				Director of NIH shall evaluate the effect of this section on the planning and
				coordination of research programs on eating disorders at the institutes,
				centers, and divisions of the National Institutes of Health, and the extent to
				which funding mandated under this section has followed the recommendation of
				the strategic plan developed under subsection (c).
								(2)ReportNot
				later than 1 year after the date of enactment of this section, the Director of
				NIH shall prepare and submit to the Committee on Energy and Commerce and the
				Committee on Appropriations of the House of Representatives, and the Committee
				on Health, Education, Labor, and Pensions and the Committee on Appropriations
				of the Senate, a report based on the evaluation described in paragraph
				(1).
								(f)DefinitionsIn this part, the term eating
				disorder includes anorexia nervosa, bulimia nervosa, and eating
				disorders not otherwise specified (EDNOS) (including binge eating disorder), as
				defined in the fourth edition of Diagnostic and Statistical Manual of
				Mental Disorders or, if applicable, the most recent successor
				edition.
							499B.Expansion,
				intensification, and coordination of activities of national institutes of
				health with respect to research on eating disorders
							(a)In
				general
								(1)Expansion of
				activitiesThe Director of NIH shall expand, intensify, and
				coordinate the activities of the National Institutes of Health with respect to
				research on eating disorders.
								(2)Administration
				of program; coordination among agenciesThe Director of NIH shall carry out this
				section acting through the Director of the National Institute of Mental Health,
				and in collaboration with the Director of the Eunice Kennedy Shriver National
				Institute of Child Health and Human Development, the Director of the National
				Institute of Diabetes and Digestive and Kidney Diseases, the Director of the
				Office of Research on Women’s Health, and any other agencies or offices of the
				National Institutes of Health that the Director determines appropriate.
								(3)Task
				force
									(A)EstablishmentBefore
				making grants under subsection (b) for Centers of Excellence, the Director of
				NIH shall establish a task force (in this paragraph referred to as the
				task force) consisting of—
										(i)representatives of
				the institutes, centers, and divisions of the National Institutes of Health, as
				determined appropriate by the Director;
										(ii)eating disorders
				researchers, clinicians, and patient advocacy groups; and
										(iii)the general
				public.
										(B)DutiesThe
				task force shall—
										(i)assist researchers
				in developing applications and applying for grants and contracts to be awarded
				for Centers of Excellence under subsection (b);
										(ii)conduct a
				thorough examination of the field of eating disorders, create a list of
				priorities for eating disorders research, and develop a matrix of action items
				for such research; and
										(iii)conduct meetings to address issues with
				respect to eating disorders research, including guiding principles of Centers
				of Excellence under subsection (b); development of strategic research
				priorities; strategies for recruiting new scientists into the field of eating
				disorders and providing them with high-quality training; priorities and best
				practices for basic research, clinical research, treatment research, and
				prevention research; and development of a research infrastructure
				nationwide.
										(b)Centers of
				excellence
								(1)Grants
									(A)In
				generalIn carrying out
				subsection (a)(1), the Director of NIH shall award grants and contracts to
				public or nonprofit private entities, including universities, to—
										(i)conduct research on eating disorders
				designed to improve understanding of the etiology, early identification,
				prevention, best treatment, medical and psychological sequelae of and recovery
				from eating disorders;
										(ii)conduct training
				to perform such research; and
										(iii)pay all or part
				of the cost of planning, establishing, improving, and providing basic operating
				support for such research and training.
										(B)Centers of
				ExcellenceFor purposes of this section, an entity that receives
				a grant or contract under subparagraph (A) shall be referred to as a Center of
				Excellence.
									(2)Research
									(A)In
				generalEach Center of Excellence shall conduct basic research,
				clinical research, or both into eating disorders.
									(B)RequirementsThe
				research conducted by a Center of Excellence pursuant to subparagraph
				(A)—
										(i)shall be designed
				to improve understanding of the etiology, early identification, prevention,
				best treatment, medical and psychological sequelae of and recovery from eating
				disorders;
										(ii)shall be
				conducted in the fields of basic, clinical, prevention, and intervention
				sciences; and
										(iii)should
				include—
											(I)studies clarifying
				the nosology and assessment of eating disorders;
											(II)investigations to
				determine the biological, psychosocial, and behavioral risk factors that might
				appear in early childhood;
											(III)studies of
				promising treatments for eating disorders;
											(IV)evaluation of
				prevention programs for eating disorders; and
											(V)studies of the
				medical, psychological, and social sequelae of eating disorders.
											(C)Equal
				representation of research areasIn awarding grants and contracts under
				paragraph (1), the Director of NIH shall, to the extent practicable and
				appropriate, ensure that each of the research areas required by clauses (i) and
				(ii) of subparagraph (B) are equally represented.
									(3)Training to
				perform eating disorders researchEach Center of Excellence shall
				provide at least 3 positions for doctoral level and post-doctoral level
				research trainees.
								(4)Services for
				patients
									(A)In
				generalA Center of Excellence may expend amounts provided under
				a grant or contract under such paragraph to carry out a program to make
				individuals aware of opportunities to participate as subjects in research
				conducted by such Centers.
									(B)Referrals and
				costsA program carried out under subparagraph (A) may, in
				accordance with such criteria as the Director of NIH may establish, provide to
				the subjects described in such subparagraph, referrals for health, mental
				health, and other services, and such patient care costs as are required for
				research.
									(C)Availability and
				accessThe extent to which a Center of Excellence can demonstrate
				availability and access to clinical services shall be considered by the
				Director of NIH in decisions about awarding grants or contracts to applicants
				that meet the scientific criteria for funding under this section.
									(5)Coordination of
				Centers of Excellence
									(A)In
				generalThe Director of the National Institute of Mental Health
				shall, as appropriate, provide for the coordination of information among
				Centers of Excellence and ensure regular communication between such
				Centers.
									(B)Periodic
				reportsThe Director of the National Institute of Mental Health
				may require the periodic preparation of reports on the activities of Centers of
				Excellence and the submission of such reports to the Director.
									(C)Collection and
				storage of dataThe Director of the National Institute of Mental
				Health shall establish and fund mechanisms and entities for collecting,
				storing, and coordinating data collected by Centers of Excellence and data
				generated from public and private research partnerships.
									(6)OrganizationEach
				Center of Excellence shall use the facilities of a single institution, or be
				formed from a consortium of cooperating institutions, meeting such requirements
				as may be prescribed by the Director of NIH.
								(7)Number;
				duration; additional periods
									(A)In
				generalThe Director of NIH shall award grants and contracts to
				not fewer than 3 entities under paragraph (1).
									(B)DurationExcept
				as provided in subparagraph (C), a grant or contract awarded under paragraph
				(1) shall not exceed a period of 5 years.
									(C)Additional
				periods
										(i)ExtensionThe
				period of a grant or contract awarded under paragraph (1) may be extended 1 or
				more additional periods not exceeding a total of 5 years if the operations of
				the Center of Excellence involved have been reviewed by an appropriate
				technical and scientific peer review group (including investigators from the
				field of eating disorders) established by the Director of NIH and the group has
				recommended to the Director that such period should be extended.
										(ii)AmountThe
				amount of any grant or contract under paragraph (1) for an additional period
				described in clause (i) shall not exceed $2,000,000 per fiscal year.
										(D)Public
				inputIn carrying out this section, the Director of NIH shall
				provide for a means through which the public can obtain information on the
				existing and planned programs and activities of the National Institutes of
				Health with respect to eating disorders and through which the Director can
				receive comments from the public regarding such programs and activities.
									(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $20,000,000 for each of fiscal years 2012 through 2016.
				Amounts appropriated under this subsection shall be in addition to any other
				amounts appropriated for such purpose.
							499C.Collaborative
				programs of research in eating disorders
							(a)In
				generalThe Director of NIH, acting through the Director of the
				National Institute of Mental Health, the Director of the National Institute of
				Diabetes and Digestive and Kidney Diseases, the Director of the Eunice Kennedy
				Shriver National Institute of Child Health and Human Development, the Director
				of the Office of Research on Women’s Health, and any other agencies or offices
				of the National Institutes of Health that the Director determines appropriate,
				in consultation with leading eating disorders researchers and clinicians, shall
				award grants and contracts to public or nonprofit private entities to pay all
				or part of the cost of planning, establishing, improving, and providing basic
				operating support for collaborative programs of research in eating
				disorders.
							(b)ResearchEach
				program established under subsection (a)—
								(1)shall conduct
				basic research, clinical research, or both into eating disorders; and
								(2)should conduct
				investigations into the cause, diagnosis, early detection, prevention and
				treatment of and recovery from eating disorders.
								(c)Coordination of
				programs
								(1)In
				generalThe Director of NIH
				shall, as appropriate, provide for the coordination of information among
				programs established under subsection (a), and Centers of Excellence receiving
				funding under section 499B, and ensure regular communication between such
				programs and Centers.
								(2)Periodic
				reportsThe Director of NIH may require the periodic preparation
				of reports on the activities of the programs established under subsection (a)
				and the submission of such reports to the Director.
								(3)Collection and
				storage of dataThe Director of NIH shall establish and fund
				mechanisms and entities for collecting, storing, and coordinating data
				collected by the programs established under subsection (a) and data generated
				from public and private research partnerships.
								(d)OrganizationEach
				program that receives funding under subsection (a) shall be formed from a
				consortium of cooperating institutions, meeting such requirements as may be
				prescribed by the Director of NIH.
							(e)Number and
				duration
								(1)In
				generalThe Director shall
				provide for the establishment of not fewer than 4 programs under subsection
				(a).
								(2)DurationExcept
				as provided in paragraph (3), a grant or contract awarded under subsection (a)
				shall not exceed a period of 5 years.
								(3)Additional
				periods
									(A)ExtensionThe period of a grant or contract awarded
				under subsection (a) may be extended for 1 or more additional periods not
				exceeding 5 years if the operations of the program involved have been reviewed
				by an appropriate technical and scientific peer review group established by the
				Director of NIH and the group has recommended to the Director that such period
				should be extended.
									(B)AmountThe amount of any grant or contract under
				subsection (a) for an additional period described in subparagraph (A) shall not
				exceed $2,000,000 per fiscal year.
									(f)Rule of
				constructionNothing in this
				section shall be construed as precluding or otherwise affecting funding for any
				research on eating disorders in addition to the research funded under this
				section.
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $20,000,000 for each of fiscal years 2012 through 2016.
				Amounts appropriated under this subsection shall be in addition to any other
				amounts appropriated for such
				purpose.
							.
			102.Eating
			 disorders surveillance and research programTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end thereof the
			 following:
				
					WPrograms relating
				to eating disorders
						399OO.Eating
				disorders surveillance and research program
							(a)National eating
				disorders surveillance program
								(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention and in
				consultation with leading eating disorders researchers and clinicians—
									(A)shall provide for
				the collection, analysis, and reporting of epidemiological data on eating
				disorders through the existing surveillance programs of the Centers, such as
				the Behavioral Risk Factor Surveillance System;
									(B)shall make recommendations to enhance
				existing surveillance programs of the Centers, such as the Behavioral Risk
				Factor Surveillance System, to more accurately collect epidemiological data on
				disordered eating and eating disorders;
									(C)may award grants
				and cooperative agreements and may provide direct technical assistance to
				eligible entities for the collection, analysis, and reporting of such data;
				and
									(D)shall examine and
				improve requirements for reporting deaths on death certificates to accurately
				account for those cases in which an eating disorder is the underlying or
				contributing cause of death.
									(2)EligibilityTo
				be eligible to receive a grant or cooperative agreement under paragraph (1)(C),
				an entity shall be a public or nonprofit private entity (including a health
				department of a State or political subdivisions of a State, a university, or
				any other educational institution), and submit to the Secretary an application
				at such time, in such manner, and containing such information as the Secretary
				may require.
								(b)Center of eating
				disorders epidemiology
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall establish a Center of Eating
				Disorders Epidemiology for the purpose of collecting and analyzing information
				on—
									(A)the number,
				incidence, incidence trends over time, correlates, mortality, and causes of
				eating disorders;
									(B)the effects of
				eating disorders on quality of life, including disability adjusted life years
				(DALY) and quality adjusted life years (QALY); and
									(C)economic analysis
				of the costs of eating disorders in the United States, including years of
				productive life lost, missed days of work, reduced work productivity, costs of
				medical and mental health treatment, prescriptions, other medications,
				hospitalizations, costs of medical and psychiatric comorbidities, costs to
				family, and costs to society.
									(2)Grants;
				cooperative agreementsThe Center of Eating Disorders
				Epidemiology under paragraph (1) shall be established and operated through the
				awarding of grants or cooperative agreements to one or more public or nonprofit
				private entities that conduct research, which may include a university or other
				educational entity.
								(3)RequirementsTo
				be eligible to receive a grant or cooperative agreement under paragraph (2), an
				entity shall submit to the Secretary an application containing such agreements
				and information as the Secretary may require, including an agreement that the
				Center of Eating Disorders Epidemiology will operate in accordance with the
				following:
									(A)The Center will
				collect, analyze, and report eating disorders data according to guidelines
				prescribed by the Director of the Centers for Disease Control and Prevention,
				after consultation with relevant State and local public health officials,
				private sector eating disorder researchers and clinicians, and advocates for
				those with eating disorders.
									(B)The Center will
				assist with the development and coordination of State eating disorders
				surveillance efforts within a region.
									(C)The Center will
				identify eligible cases and controls through its surveillance systems and
				conduct research into factors which may cause or increase the risk of eating
				disorders.
									(D)The Center will
				develop or extend an area of special research expertise (including genetics,
				environmental exposures, and other relevant research specialty areas).
									(c)ClearinghouseThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention and in consultation with leading eating disorders researchers and
				clinicians, shall carry out the following:
								(1)EstablishmentThe
				Secretary shall establish a clearinghouse within the Centers for Disease
				Control and Prevention for the collection and storage of data generated from
				the monitoring programs established under this section and part J of title IV.
				Through the clearinghouse, the Centers for Disease Control and Prevention shall
				serve as the coordinating agency for eating disorders surveillance activities.
				The functions of such clearinghouse shall include facilitating the coordination
				of research and policy development relating to the prevention, treatment, and
				epidemiology of eating disorders.
								(2)Facilitation of
				researchThe Secretary shall provide for the establishment of a
				program under which samples of tissues and genetic and other biological
				materials that are of use in research on eating disorders are donated,
				collected, preserved, and made available for such research. Such program shall
				be carried out in accordance with accepted scientific and medical standards for
				the donation, collection, and preservation of such samples, and shall be
				conducted so that the tissues and other materials saved, as well as any
				database compiled from such tissues and materials, are available to researchers
				at a reasonable cost.
								(3)CoordinationThe
				Centers for Disease Control and Prevention shall coordinate research and
				surveillance activities of such Centers with the National Institutes of Health,
				other appropriate Federal agencies, and interested nonprofit private entities,
				which shall be updated as determined appropriate by the Secretary.
								(d)DefinitionIn this section, the term eating
				disorder includes anorexia nervosa, bulimia nervosa, and eating
				disorders not otherwise specified (EDNOS) (including binge eating disorder), as
				defined in the fourth edition of Diagnostic and Statistical Manual of
				Mental Disorders or, if applicable, the most recent successor
				edition.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2012 through
				2016.
							.
			IIEducation and
			 Prevention
			201.Study of
			 mandatory BMI reporting in schoolNot later than 1 year after the date of the
			 enactment of this Act, the Director of the Centers for Disease Control and
			 Prevention, in consultation with the Secretary of Education and leading eating
			 disorders researchers and clinicians, shall conduct a study and submit a report
			 to the Congress on—
				(1)measuring the body
			 mass index (in this section referred to as BMI) of students for
			 those schools (at any level including pre-schools, kindergartens, elementary
			 schools, secondary schools, and institutions of higher education) that are
			 measuring the BMI of students;
				(2)the impacts (both
			 positive and negative) on students of such measures, including unhealthy weight
			 control behaviors, perceptions of body image, eating disorder symptoms, and the
			 incidence of teasing or bullying based on body size; and
				(3)the impacts (both
			 positive and negative) of reporting the results of such measures to the parents
			 of such students.
				202.Training and
			 education
				(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Director of the Office on Women’s
			 Health of the Department of Health and Human Services and in consultation with
			 the Secretary of Education and with the Task Force for Health Professions
			 established under section 399Z(b) of the Public Health Service Act (as added by
			 section 203(a)(2) of this Act), shall—
					(1)expand the BodyWise Handbook and related
			 fact sheets and resource lists available on the public Internet site of the
			 National Women’s Health Information Center sponsored by the Office on Women’s
			 Health, to include—
						(A)updated findings
			 and conclusions as needed; and
						(B)thorough
			 information about eating disorders relating to males as well as females;
						(2)incorporate, as
			 appropriate, information from such BodyWise Handbook and related facts sheets
			 and resource lists into the curriculum of the BodyWorks obesity prevention
			 program developed by the Office on Women’s Health and training modules used in
			 such obesity prevention program; and
					(3)promote and make
			 publicly available (whether through a public Internet site or other method that
			 does not impose a fee on users) the BodyWise Handbook and related fact sheets
			 and resource lists, as updated under paragraph (1), and the BodyWorks obesity
			 prevention program, as updated under paragraph (2), including for purposes of
			 educating universities and nonprofit entities on eating disorders.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 to carry out subsection (a).
				203.Health
			 professional education and trainingSection 399Z of the Public Health Service
			 Act (42 U.S.C. 280h–3) is amended—
				(1)by redesignating
			 subsection (b) as subsection (d); and
				(2)by inserting after
			 subsection (a) the following new subsections:
					
						(b)Task force on
				eating disorders
							(1)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration and one or
				more of the Centers of Excellence receiving funds under section 499B(b), shall
				establish a Task Force for Health Professions (in this subsection referred to
				as the task force) comprised of experts in the field of eating
				disorders (including researchers, clinicians, care providers, and experts in
				eating disorders education and prevention), individuals with eating disorders,
				and individuals with family members who have eating disorders.
							(2)DutiesThe
				task force shall—
								(A)develop, based on the BodyWise Handbook and
				related fact sheets and resource lists available on the public Internet site of
				the National Women’s Health Information Center sponsored by the Office on
				Women’s Health of the Department of Health and Human Services and updated under
				section 202(a)(1) of the Federal Response to Eliminate Eating Disorders Act of
				2011, an evidence-based or emerging best-practices training program for health
				professionals on eating disorders;
								(B)award grants for
				implementation of such evidence-based training program; and
								(C)provide training
				and technical assistance to grant recipients.
								(3)ReportNot
				later than 6 years after the date of the enactment of this subsection, the task
				force shall submit to the Congress and make publicly available a report on the
				training program developed under paragraph (2) and the results achieved through
				grants awarded for implementation of such program.
							(c)DefinitionIn this section, the term eating
				disorder has the meaning given such term in section
				399OO(d).
						;
				and
				(3)by amending
			 subsection (d) (as so redesignated) to read as follows:
					
						(d)Authorization of
				appropriationsThere are authorized to be appropriated—
							(1)to carry out
				subsection (a), $1,000,000 for fiscal year 2012 and $500,000 for each of fiscal
				years 2013 through 2016; and
							(2)to carry out
				subsection (b), $10,000,000 for each of fiscal years 2012 through
				2016.
							.
				204.Education and
			 training for all health professionalsSection 399Z of the Public Health Service
			 Act (42 U.S.C. 280h–3), as amended by section 203(a), is further
			 amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Grants regarding
				eating disorders
							(1)In
				generalThe Secretary may
				award grants to eligible entities to integrate training into existing curricula
				for primary care physicians and other licensed or certified health and mental
				health professionals on how to identify, refer, treat, and prevent eating
				disorders and aid individuals who suffer from eating disorders.
							(2)ApplicationAn
				entity that desires a grant under this subsection shall submit to the Secretary
				an application at such time, in such manner, and containing such information as
				the Secretary may require, including a plan for the use of funds that may be
				awarded and an evaluation of the training that will be provided.
							(3)Use of
				fundsAn entity that receives a grant under this subsection shall
				use the funds made available through such grant to—
								(A)use the training program developed by the
				Task Force for Health Professions under subsection (b)(2)(A), evidence-based
				findings, promising emerging best practices, or recommendations that pertain to
				the prevention and treatment of eating disorders to conduct educational
				training and conferences, including Internet-based courses and teleconferences,
				on—
									(i)how to treat or
				prevent eating disorders;
									(ii)how to discuss
				varied strategies with patients from at-risk and diverse populations to promote
				positive behavior change and healthy lifestyles to prevent eating
				disorders;
									(iii)how to identify
				individuals with eating disorders, and those who are at risk for suffering from
				eating disorders and, therefore, at risk for related serious and chronic
				medical and mental health conditions; and
									(iv)how to conduct a
				comprehensive assessment of individual and familial health risk factors;
				and
									(B)evaluate and
				report to the Task Force for Health Professions on the effectiveness of the
				training provided by such entity in increasing knowledge and changing attitudes
				and behaviors of trainees.
								;
				and
				(3)in subsection (e)
			 (as so redesignated)—
					(A)in paragraph (1),
			 at the end by striking and;
					(B)in paragraph (2),
			 at the end by striking the period and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)to carry out subsection (c), $10,000,000
				for each of fiscal years 2012 through
				2016.
							.
					205.Education and
			 training for school and higher education professionals
				(a)Task Force on
			 Eating Disorders Prevention in Educational Institutions
					(1)EstablishmentNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with Centers of Excellence receiving funds under section 499B of
			 the Public Health Service Act (as added by section 101 of this Act) and experts
			 in eating disorder prevention and treatment, shall establish a Task Force on
			 Eating Disorders Prevention in Educational Institutions (in this subsection
			 referred to as the task force).
					(2)DutiesThe
			 task force shall—
						(A)expand upon and
			 incorporate information from the BodyWise eating disorder initiative
			 implemented by the Office on Women’s Health of the Department of Health and
			 Human Services to develop and provide training on eating disorders
			 identification and prevention for students, faculty, coaches, and staff in
			 kindergartens, elementary schools, secondary schools, and institutions of
			 higher education;
						(B)develop a program
			 of educational seminars on eating disorders identification and prevention for
			 use by grant recipients under subsection (b); and
						(C)provide training
			 to grant recipients under subsection (b) on implementing such a program,
			 including by integration into existing applicable training curricula.
						(b)Grants
					(1)AuthorizationThe Secretary of Health and Human Services,
			 acting through the Administrator of the Substance Abuse and Mental Health
			 Services Administration, shall award grants to eligible entities—
						(A)to conduct
			 educational seminars on eating disorders identification and prevention;
			 and
						(B)to make resources
			 available to individuals affected by eating disorders.
						(2)Educational
			 seminarsAs a condition on the receipt of a grant under this
			 subsection, an eligible entity shall agree to conduct educational seminars
			 under paragraph (1)(A)—
						(A)in accordance with
			 the program developed under subsection (a)(2)(B) by the Task Force on Eating
			 Disorders Prevention in Educational Institutions; and
						(B)taking into
			 consideration educational materials made available through the BodyWise eating
			 disorder initiative of the Department of Health and Human Services and relevant
			 research on eating disorders.
						(3)Eligible
			 entityIn this subsection, the term eligible entity
			 means any State, territory, or possession of the United States, the District of
			 Columbia, any Indian tribe or tribal organization (as defined in subsections
			 (e) and (l), respectively, of section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)), or a public or private educational
			 institution, including an institution of higher education.
					206.Eating disorder
			 research and reportNot later
			 than 18 months after the date of the enactment of this Act, the National Center
			 for Education Statistics and the National Center for Health Statistics shall
			 conduct a study on the impact of eating disorders on educational advancement
			 and achievement. The study shall—
				(1)determine the
			 prevalence of eating disorders among students and the morbidity and mortality
			 rates associated with eating disorders;
				(2)evaluate the
			 extent to which students with eating disorders are more likely to miss school,
			 have delayed rates of social, emotional, and physical development, or have
			 reduced academic performance;
				(3)report on current
			 State and local programs to prevent eating disorders, as well as evaluate the
			 value of such programs; and
				(4)make
			 recommendations on measures that could be undertaken by the Congress, the
			 Department of Education, States, and local educational agencies to strengthen
			 eating disorder prevention and awareness programs.
				207.Public service
			 announcements
				(a)In
			 generalThe Director of the
			 National Institute of Mental Health shall conduct a program of public service
			 announcements to educate the public on—
					(1)the types of
			 eating disorders;
					(2)the seriousness of
			 eating disorders (including prevalence, comorbidities, and physical and mental
			 health consequences);
					(3)how to detect,
			 address, refer for help, and prevent eating disorders;
					(4)discrimination and
			 bullying based on body size;
					(5)the effects of
			 media on self esteem and body image; and
					(6)the signs and
			 symptoms of eating disorders.
					(b)CollaborationThe
			 Director of the National Institute of Mental Health shall conduct the program
			 under subsection (a) in collaboration with—
					(1)Centers of
			 Excellence receiving funds under section 499B of the Public Health Service Act,
			 as added by section 101; and
					(2)community-based
			 national nonprofit resources that—
						(A)support
			 individuals affected by eating disorders; and
						(B)work to prevent
			 eating disorders and address body image and weight issues.
						(c)Announcement
			 requirementsIn carrying out the program of public service
			 announcements required by subsection (a), the Director of the National
			 Institute of Mental Health shall ensure that such announcements—
					(1)address the full
			 spectrum of eating disorders for both sexes and a variety of ethnicities and
			 age groups;
					(2)do not promote or aggravate eating
			 disorders, such as by incorporating images, specific behaviors, or statistics
			 that make eating disorders seem attractive;
					(3)feature—
						(A)real people who
			 are or were affected by eating disorders, including individuals who have died
			 of such disorders; and
						(B)not actors or
			 models in place of such people;
						(4)make clear
			 that—
						(A)eating disorders
			 are not a choice, but are serious and often deadly illnesses; and
						(B)individuals
			 affected by eating disorders need to seek help; and
						(5)provide
			 information on how and where to seek help for the treatment of eating
			 disorders.
					208.Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)federally funded
			 campaigns to fight obesity should address eating disorders; and
				(2)federally funded
			 studies on obesity should include questions relating to eating
			 disorders.
				IIITreatment
			301.Coverage for
			 treatment for eating disorders under group health plans, individual health
			 insurance coverage, and FEHBP
				(a)Group health
			 plans
					(1)Public Health
			 Service Act amendmentsSubpart 2 of part A of title XXVII of the
			 Public Health Service Act is amended
			 by adding at the end the following new section:
						
							2708.Coverage for
				treatment for eating disorders
								(a)CoverageA group health plan, and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan, that provides medical and surgical benefits shall provide coverage
				for treatment for eating disorders consistent with the provisions of this
				section.
								(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan, shall not—
									(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirement of this
				section;
									(2)deny coverage for treatment of eating
				disorders, including coverage for residential treatment of eating disorders, if
				such treatment is medically necessary in accordance with the Practice
				Guidelines for the Treatment of Patients with Eating Disorders, as most
				recently published by the American Psychiatric Association;
									(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
									(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
									(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section;
				or
									(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because the individual was previously found to have
				an eating disorder or to have received treatment for an eating disorder.
									(c)Out-of-Network
				providersIn the case of a
				group health plan, or health insurance issuer offering group health insurance
				coverage in connection with a group health plan, that provides both medical and
				surgical benefits and coverage for treatment for eating disorders, if the plan
				or coverage provides coverage for medical or surgical benefits provided by
				out-of-network providers, the plan or coverage shall provide coverage for
				treatment for eating disorders provided by out-of-network providers in a manner
				that is consistent with the requirements of this section.
								(d)Rule of
				constructionNothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				treatment for eating disorders, except that such deductibles, coinsurance, or
				other cost-sharing may not be greater than the deductibles, coinsurance, or
				other cost-sharing imposed on other comparable medical or surgical services
				covered under the plan.
								(e)PreemptionNothing
				in this section shall be construed to preempt any State law in effect on the
				date of enactment of this section with respect to health insurance coverage
				that requires coverage of at least the coverage for treatment for eating
				disorders otherwise required under this section.
								(f)Eating disorders
				definedFor purposes of this
				section, the term eating disorder includes anorexia nervosa,
				bulimia nervosa, and eating disorders not otherwise specified (EDNOS)
				(including binge eating disorder), as defined in the fourth edition of
				Diagnostic and Statistical Manual of Mental Disorders or, if
				applicable, the most recent successor
				edition.
								.
					(2)ERISA
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
							
								714.Coverage for
				treatment for eating disorders
									(a)CoverageA group health plan, and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan, that provides medical and surgical benefits shall provide coverage
				for treatment for eating disorders consistent with the provisions of this
				section.
									(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan, shall not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirement of this
				section;
										(2)deny coverage for treatment of eating
				disorders, including coverage for residential treatment of eating disorders, if
				such treatment is medically necessary in accordance with the Practice
				Guidelines for the Treatment of Patients with Eating Disorders, as most
				recently published by the American Psychiatric Association;
										(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
										(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
										(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section;
				or
										(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because the individual was previously found to have
				an eating disorder or to have received treatment for an eating disorder.
										(c)Out-of-Network
				providersIn the case of a group health plan, or health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan, that provides both medical and surgical benefits and coverage for
				treatment for eating disorders, if the plan or coverage provides coverage for
				medical or surgical benefits provided by out-of-network providers, the plan or
				coverage shall provide coverage for treatment for eating disorders provided by
				out-of-network providers in a manner that is consistent with the requirements
				of this section.
									(d)Rule of
				constructionNothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				treatment for eating disorders, except that such deductibles, coinsurance, or
				other cost-sharing may not be greater than the deductibles, coinsurance, or
				other cost-sharing imposed on other comparable medical or surgical services
				covered under the plan.
									(e)PreemptionNothing
				in this section shall be construed to preempt any State law in effect on the
				date of enactment of this section with respect to health insurance coverage
				that requires coverage of at least the coverage for treatment for eating
				disorders otherwise required under this section.
									(f)Eating disorders
				definedFor purposes of this
				section, the term eating disorder includes anorexia nervosa,
				bulimia nervosa, and eating disorders not otherwise specified (EDNOS)
				(including binge eating disorder), as defined in the fourth edition of
				Diagnostic and Statistical Manual of Mental Disorders or, if
				applicable, the most recent successor
				edition.
									.
						(B)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
						(C)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
							
								
									Sec. 714. Coverage for treatment for
				eating
				disorders.
								
								.
						(3)Internal Revenue
			 Code amendments(A)Subchapter B of chapter 100 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 9812 the
			 following:
							
								9813.Coverage for
				treatment for eating disorders
									(a)CoverageA group health plan that provides medical
				and surgical benefits shall provide coverage for treatment for eating disorders
				consistent with the provisions of this section.
									(b)ProhibitionsA group health plan shall not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirement of this
				section;
										(2)deny coverage for treatment of eating
				disorders, including coverage for residential treatment of eating disorders, if
				such treatment is medically necessary in accordance with the Practice
				Guidelines for the Treatment of Patients with Eating Disorders, as most
				recently published by the American Psychiatric Association;
										(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
										(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
										(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section;
				or
										(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because the individual was previously found to have
				an eating disorder or to have received treatment for an eating disorder.
										(c)Out-of-Network
				providersIn the case of a group health plan that provides both
				medical and surgical benefits and coverage for treatment for eating disorders,
				if the plan provides coverage for medical or surgical benefits provided by
				out-of-network providers, the plan or coverage shall provide coverage for
				treatment for eating disorders provided by out-of-network providers in a manner
				that is consistent with the requirements of this section.
									(d)Rule of
				constructionNothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				treatment for eating disorders, except that such deductibles, coinsurance, or
				other cost-sharing may not be greater than the deductibles, coinsurance, or
				other cost-sharing imposed on other comparable medical or surgical services
				covered under the plan.
									(e)Eating disorders
				definedFor purposes of this
				section, the term eating disorder includes anorexia nervosa,
				bulimia nervosa, and eating disorders not otherwise specified (EDNOS)
				(including binge eating disorder), as defined in the fourth edition of
				Diagnostic and Statistical Manual of Mental Disorders or, if
				applicable, the most recent successor
				edition.
									.
						(B)The table of sections of such subchapter is
			 amended by inserting after the item relating to section 9812 the following new
			 item:
							
								
									Sec. 9813. Coverage for treatment for
				eating
				disorders.
								
								.
						(C)Section 4980D(d)(1) of such Code is
			 amended by striking section 9811 and inserting sections
			 9811 and 9813.
						(b)Application to
			 individual health insurance coverage(1)Part B of title XXVII of the Public Health
			 Service Act is amended by inserting after section 2753 the following new
			 section:
						
							2754.Coverage for
				treatment for eating disordersThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as it applies to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
							.
					(2)Section 2762(b)(2) of such Act (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2754.
					(c)Application
			 under Federal Employees Health Benefits Program (FEHBP)Section 8902 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(p)A contract may not be made or a plan
				approved which does not comply with the requirements of section 2708 of the
				Public Health Service
				Act.
						.
				(d)Effective
			 Dates
					(1)The amendments
			 made by subsections (a) and (c) shall apply with respect to group health plans
			 and health benefit plans for plan years beginning on or after the date that is
			 6 months after the date of the enactment of this Act.
					(2)The amendments made by subsection (b) shall
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market on or after the date that is 6
			 months after the date of the enactment of this Act.
					(e)Coordination of
			 AdministrationThe Secretary of Labor, the Secretary of Health
			 and Human Services, and the Secretary of the Treasury shall ensure, through the
			 execution of an interagency memorandum of understanding among such Secretaries,
			 that—
					(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this section (and the amendments made thereby) are administered
			 so as to have the same effect at all times; and
					(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
					IVImproving availability and access to
			 treatment
			401.Medicaid coverage for eating disorder
			 treatment services
				(a)In generalSection 1905 of the Social Security Act (42
			 U.S.C. 1396d(a)), as amended by section 2301(a)(1) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) and section 1202(b) of the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152), is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (28), by striking
			 and at the end;
						(B)by redesignating paragraph (29) as
			 paragraph (30); and
						(C)by inserting after paragraph (28) the
			 following new paragraph:
							
								(29)eating disorder treatment services (as
				defined in subsection (ee)(1)); and
								;
				and
						(2)by adding at the end the following new
			 subsection:
						
							(ee)Eating disorder treatment services
								(1)DefinitionThe term eating disorder treatment
				services means services relating to diagnosis and treatment of an eating
				disorder (as defined in section 399OO of the Public Health Service Act),
				including screening, counseling, pharmacotherapy (including coverage of drugs
				described in paragraph (2)), and other necessary health care services.
								(2)Coverage for pharmacological treatment of
				eating disordersFor purposes
				of paragraph (1), eating disorder treatment services shall include drugs
				provided as part of care in an inpatient setting, covered outpatient drugs (as
				defined in section 1927(k)(2)), and non-prescription drugs described in section
				1927(d)(2)(A) that are prescribed, in accordance with generally accepted
				medical guidelines, for treatment of an eating
				disorder.
								.
					(b)Increased FMAP for eating disorder
			 treatment servicesSection
			 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as amended by section
			 4106(b) of the Patient Protection and Affordable Care Act, is amended—
					(1)by striking and before
			 (5); and
					(2)by inserting before the period at the end
			 the following: , and (6) the Federal medical assistance percentage shall
			 be equal to the enhanced FMAP described in section 2105(b) with respect to
			 medical assistance for eating disorder treatment services (as defined in
			 subsection (ee)(1)) provided to an individual who is eligible for such
			 assistance and has an eating disorder (as defined in section 399OO of the
			 Public Health Service Act).
					(c)Inclusion in EPSDT servicesSection 1905(r)(1)(B) of such Act (42
			 U.S.C. 1396d(r)(1)(B)) is amended—
					(1)in clause (iv), by striking
			 and at the end;
					(2)in clause (v), by striking the period at
			 the end and inserting ; and; and
					(3)by inserting after clause (v) the following
			 new clause:
						
							(vi)appropriate diagnostic services relating to
				eating disorders (as defined in section 399OO of the Public Health Service
				Act).
							.
					(d)Exception from optional restriction under
			 Medicaid drug coverageSection 1927(d)(2)(A) of such Act (42
			 U.S.C. 1396r–8(d)(2)(A)) is amended by inserting before the period at the end
			 the following: , except for drugs that are prescribed, in accordance
			 with generally accepted medical guidelines, for the purpose of treatment of an
			 individual who is eligible for medical assistance under the State plan and has
			 an eating disorder (as defined in section 399OO of the Public Health Service
			 Act).
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to drugs and services furnished on or after the date
			 of the enactment of this Act.
				402.Grants to support patient
			 advocacySubpart II of part D
			 of title IX of the Public Health Service Act, as amended by section 6301(b) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), is further
			 amended by adding at the end the following:
				
					938.Grants to support patient advocacy
						(a)GrantsThe Secretary, acting through the Director,
				shall award grants under this section to develop and support patient advocacy
				work to help individuals with eating disorders obtain adequate health care
				services and insurance coverage.
						(b)EligibilityTo be eligible to receive a grant under
				this section, an entity shall—
							(1)be a public or nonprofit private entity
				(including a health department of a State or tribal agency, a community-based
				organization, or an institution of higher education);
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require, including—
								(A)comprehensive strategies for advocating on
				behalf of, and working with, individuals with eating disorders or at risk for
				developing eating disorders;
								(B)a plan for consulting with community-based
				coalitions, treatment centers, or eating disorder research experts who have
				experience and expertise in issues related to eating disorders or patient
				advocacy in providing services under a grant awarded under this section;
				and
								(C)a plan for financial sustainability
				involving State, local, and private contributions.
								(c)Use of fundsAmounts provided under a grant awarded
				under this section shall be used to support patient advocacy work,
				including—
							(1)providing education and outreach in
				community settings regarding eating disorders and associated health problems,
				especially among low-income, minority, and medically underserved
				populations;
							(2)facilitating access to appropriate,
				adequate, and timely health care for individuals with eating disorders and
				associated health problems;
							(3)assisting in communication and cooperation
				between patients and providers;
							(4)representing the interests of patients in
				managing health insurance claims and plans;
							(5)providing education and outreach regarding
				enrollment in health insurance, including enrollment in the Medicare program
				under title XVIII of the Social Security Act, the Medicaid program under title
				XIX of such Act, and the Children’s Health Insurance Program under title XXI of
				such Act;
							(6)identifying, referring, and enrolling
				underserved populations in appropriate health care agencies and community-based
				programs and organizations in order to increase access to high-quality health
				care services;
							(7)providing technical assistance, training,
				and organizational support for patient advocates; and
							(8)creating, operating, and participating in
				State or regional networks of patient advocates.
							(d)Requirements of grantees
							(1)Limitation on administrative
				expensesA grantee shall not
				use more than 5 percent of the amounts received under a grant under this
				section for administrative expenses.
							(2)Contribution of fundsA grantee under this section, and any
				entity receiving assistance under the grant for training and education, shall
				contribute non-Federal funds, either directly or through in-kind contributions,
				to the costs of the activities to be funded under the grant in an amount that
				is not less than 50 percent of the total cost of such activities.
							(3)Reporting to SecretaryA grantee under this section shall submit
				to the Secretary a report, at such time, in such manner, and containing such
				information as the Secretary may require, including a description and
				evaluation of the activities described in subsection (c) carried out by such
				entity.
							(e)Eating disorderIn this section, the term eating
				disorder has the meaning given such term in section 399OO(e).
						(f)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $1,000,000 for each of
				fiscal years 2012 through
				2016.
						.
			
